Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
The preliminary claim amendments filed February 7th, 2019 have been reviewed and accepted by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 5 recite the limitation "the mouth region and/or threaded region".  There is insufficient antecedent basis for this limitation in the claims.
Claim 4 recites the limitation "the injection mold" in line 3.  There is insufficient antecedent basis for this limitation in the claims.
Claims 7 recites the limitation "the threaded region" in line 4.  There is insufficient antecedent basis for this limitation in the claims.
Proper correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 6-7, 10-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panjwani (WO-2014106297), using the applicant provided original document.
Regarding claim 1, Panjwani teaches:
Method for optical inspection of hollow bodies (Page 1, lines 10-12), in particular preforms (Page 3, lines 20-24), by means of at least one camera device (Page 4, lines 18-20; Figs. 1 and 2, #174), wherein the hollow bodies, in particular preforms, are examined in an unchanged relative position to each other 

Regarding claim 3, Panjwani teaches the limitations of claim 1, which claim 3 depends on. Panjwani further teaches:
wherein during at least part of the optical inspection process the hollow bodies, in particular preforms, are still located inside at least part of the injection mold, in particular by their end opposite the mouth region and/or threaded region (Page 4, lines 25-30).

Regarding claim 4, Panjwani teaches the limitations of claim 1, which claim 4 depends on. Panjwani further teaches:
wherein during at least part of the optical inspection procedure the hollow bodies, in particular preforms, are located outside the injection mold, in particular are located at least in part within a removal device for removal of hollow bodies, in particular preforms, out of the injection mold and/or are located at least in part in a transfer device for transfer of hollow bodies, in particular preforms, from one position to another position (Page 4, lines 25-30; Figs. 1 and 2, #162).

Regarding claim 6, Panjwani teaches the limitations of claim 1, which claim 6 depends on. Panjwani further teaches:
wherein the at least one camera device is moved, in particular between a resting position of the at least one camera device and an optical inspection 

Regarding claim 7, Panjwani teaches the limitations of claim 1, which claim 7 depends on. Panjwani further teaches:
wherein the optical inspection takes place from different directions and/or in oblique inspection, in particular in relation to the longitudinal axis of the hollow bodies, in particular preforms, and/or in relation to the longitudinal axis of the threaded region of the hollow bodies, in particular preforms (Page 4, lines 18-30; Figs. 1 and 2, #174).

Regarding claim 10, Panjwani teaches the limitations of claim 1, which claim 10 depends on. Panjwani further teaches:
wherein at least one camera device is designed as digital camera device  and/or numerical analysis methods are used for analysis of the optical information obtained by means of the at least one camera device (Page 4, line 18 – Page 5, line 35; Fig. 1, #170).

Regarding claim 11, Panjwani teaches the limitations of claim 10, which claim 11 depends on. Panjwani further teaches:
wherein output data are generated which can be used in particular for follow-up control of the injection molding operation (Page 4, line 18 - Page 5, line 35; Fig. 1, #170).

Regarding claim 12, Panjwani teaches:
Optical inspection system for hollow bodies, in particular preforms (Page 1, lines 10-12), having at least one camera device for photographing surface areas of the hollow bodies to be inspected Page 4, lines 18-20; Figs. 1 and 2, #174), in particular preforms (Page 3, lines 20-24), wherein it is designed and set up in such a way that it carries out an optical inspection method according to claim 1. This claim is an apparatus claim therefore it only needs to be capable of performing the method limitations mentioned above, and since claim 12 and claim 1 are rejected by the same art the invention is clearly capable of fulfilling the method limitations listed.

Regarding claim 13, Panjwani teaches the limitations of claim 12, which claim 13 depends on. Panjwani further teaches:
optical inspection system according to claim 12, characterized by at least one digital camera device whereby the at least one digital camera device is movably and/or rigidly disposed (Page 4, lines 19-20).

Regarding claim 15, Panjwani teaches the limitations of claim 12, which claim 15 depends on. Panjwani further teaches:
optical inspection system according the claim 12, characterized by at least one programmable control unit for control of the components of the optical inspection system and/or for analysis of the information obtained from the at least .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 2, 5, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Panjwani (WO-2014106297), as applied to claim 1 above, and further in view of Totsuka (JP-2001289790), using the applicant provided original documents and translation.
Regarding claim 2, Panjwani teaches the limitations of claim 1, which claim 2 depends on, but does not teach the mouth region being examined more precisely, however, Totsuka, in a similar field of endeavor, a preform inspection device, teaches:
wherein the mouth regions and/or threaded regions of the hollow bodies, in particular preforms, are examined, in particular examined preferentially and/or more precisely and/or with higher resolution and/or more intensely and/or for other features and/or for a greater number of features ([0015] and [0017]; Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Panjwani to incorporate the teachings of Totsuka and have the mouth region be examined more precisely. The purpose, as stated by Totsuka, being so that the inventor can inspect the screw (or preform) mouth portion with extremely high accuracy ([0007], lines 3-4).

Regarding claim 5, Panjwani teaches the limitations of claim 4, which claim 5 depends on, but does not teach the preforms being gripped in the area of the mouth region and/or threaded region, however, Totsuka, in a similar field of endeavor, a preform inspection device, teaches:
wherein during at least part of the optical inspection operation the hollow bodies, in particular preforms, are gripped in the area of the mouth region and/or threaded region, in particular on their inner side ([0015]; Fig. 2, #22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Panjwani to incorporate the teachings of Totsuka and have the preforms be gripped in the area of the mouth region and/or threaded region. The purpose, as stated by Totsuka, being so that it is possible to detect a defect in the screw mouth portion of the container (preform) without requiring complicated image processing ([0024], lines 4-5).

Regarding claim 8, Panjwani teaches the limitations of claim 1, which claim 8 depends on, but does not teach the optical inspection taking place using at least one reflection device, however, Totsuka, in a similar field of endeavor, a preform inspection device, teaches:
wherein the optical inspection takes place using at least one camera device and/or using at least one reflection device, in particular takes place using at least one mirror device ([0011]; Fig. 4, #33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical inspection of Panjwani to incorporate the teachings of Totsuka and have the optical inspection take place using at least one reflection device. The purpose, as stated by Totsuka, being so that it is possible to detect a defect in the screw mouth portion of the container (preform) without requiring complicated image processing ([0024], lines 4-5).

Regarding claim 9, Panjwani teaches the limitations of claim 1, which claim 9 depends on, but does not teach the optical inspection method being carried out using at least one illumination device, however, Totsuka, in a similar field of endeavor, a preform inspection device, teaches:
wherein the optical inspection method is carried out using at least one illumination device ([0011]; Fig. 1, #17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Panjwani to incorporate the teachings of Totsuka and have the optical inspection method be carried out using at least one illumination device. The purpose, as stated by Totsuka, being so that it is possible to detect a defect in the screw mouth portion of the container (preform) without requiring complicated image processing ([0024], lines 4-5).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Panjwani (WO-2014106297), as applied to claim 12 above, and further in view of Totsuka (JP-2001289790), using the applicant provided original documents and translation.
Regarding claim 14, Panjwani teaches the limitations of claim 12, which claim 14 depends on, but does not teach at least one gripping device for the removal of hollow bodies, however, Totsuka, in a similar field of endeavor, a preform inspection device, teaches:
optical inspection system according to claim 12, characterized by at least one gripping device for removal of hollow bodies, in particular preforms, from at least one part of an injection mold and/or for transfer of hollow bodies, in particular preforms, between two positions ([0015]; Fig. 2, #22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical inspection system of Panjwani to incorporate the teachings of Totsuka and include at least one gripping device for the removal of hollow bodies. The purpose, as stated by Totsuka, being so that it is possible to detect a defect in the screw mouth portion of the container (preform) without requiring complicated image processing ([0024], lines 4-5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384.  The examiner can normally be reached on M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748